Case: 1:19-cv-00222-GHD-RP Doc #: 25 Filed: 04/15/20 1 of 3 PagelD #: 232

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TASHAL SHIELDS, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED PLAINTIFFS
Vv. CIVIL ACTION NO. 1:19-CV-00222-GHD-RP

METROPOLITAN PROPERTY AND
CASUALTY INSURANCE COMPANY DEFENDANT
ORDER GRANTING JOINT MOTION REGARDING STAY OF PROCEEDINGS

Presently before the Court is the parties’ joint motion [24] seeking, in essence, to
temporarily continue the stay of these proceedings [20] that the Court entered on January 29, 2020,
based on a pending Fifth Circuit decision in a case raising similar issues. Upon due consideration,
the Court finds that the present motion should be granted; the Court shall continue the previously-
entered stay of these proceedings as described below and as requested by the parties.

Previously, the parties filed a joint motion seeking to have the Court stay these proceedings
pending a now-entered ruling by the Fifth Circuit in the matter of Mitchell v. State Farm Fire & |
Casualty Company, No. 18-60776 (consolidated with No. 19-60201), 2020 WL 1503107 (Sth Cir.
Mar. 30, 2020), which the Court granted [20]. Both the plaintiffs in Mitchell and the Plaintiffs in
the case sub judice allege, inter alia, breach of contract based on the respective defendant insurers’
alleged depreciation of labor and non-materials in the calculation of the “actual cash value”
amounts regarding the payment of homeowners’ structural damage claims. As to that claim, the
Fifth Circuit ruled that the term “actual cash value” was undefined in the subject policies and thus

is construed against the insurer. Mitchell, 2020 WL 1503107, at *1, *4-*5. In so deciding, the
Case: 1:19-cv-00222-GHD-RP Doc #: 25 Filed: 04/15/20 2 of 3 PagelD #: 233

Fifth Circuit held that the Mitchell plaintiffs’ claim for breach of contract can move forward in the
district court as a class action. Jd.

In compliance with the Court’s prior order staying these proceedings, the parties have
informed the Court of the Fifth Circuit’s decision [24]. Based on the present posture of the Mitchell
appeal, wherein State Farm has indicated that it will file a petition for rehearing or rehearing en
banc in the Fifth Circuit by April 27, 2020, the parties now jointly move this Court to enter a
schedule as follows regarding the lifting of the stay in this matter:

(1) If the Fifth Circuit declines to rehear Mitchell, the Defendant herein will file an
amended responsive pleading in this matter within 14 days of the date of the Fifth
Circuit’s denial; if the Defendant responds by motion, the Plaintiff shall respond within
21 days, and any reply by the Defendant will be due within 14 days of the Plaintiff's
response; or

(2) If the Fifth Circuit agrees to rehear the Mitchell appeal, the parties herein will apprise
this Court within 10 days regarding further proceedings in this matter.

The Court finds that the parties’ joint proposal is appropriate.
ACCORDINGLY, it is HEREBY ORDERED that:
(1) The parties’ joint motion regarding the stay of proceedings [24] is GRANTED;

(2) The STAY OF PROCEEDINGS previously entered by the Court in this matter [20]
temporarily REMAINS IN FORCE as described above;

(3) If the Fifth Circuit declines to rehear the appeal in Mitchell v. State Farm Fire &
Casualty Company, No. 18-60776 (consolidated with No. 19-60201), this Court shall
lift the stay of proceedings in this matter and the Defendant herein will file an amended
responsive pleading within 14 days of the date of the Fifth Circuit’s denial; if the
Defendant responds by motion, the Plaintiff shall respond to the Defendant’s motion
within 21 days, and any reply by the Defendant in support of its motion will be due
within 14 days of the Plaintiffs response; and

(4) If the Fifth Circuit agrees to rehear the appeal in Mitchell v. State Farm Fire & Casualty
Company, No. 18-60776 (consolidated with No. 19-60201), the parties herein will
apprise this Court within 10 days of the Fifth Circuit’s order agreeing to rehear the
appeal, regarding the lifting of the stay and resumption of further proceedings in this
matter.
Case: 1:19-cv-00222-GHD-RP Doc #: 25 Filed: 04/15/20 3 of 3 PagelD #: 234

EE

SO ORDERED, this, the / © say of April, 2020.

Me tSavcbn

SENIOR U.S. DISTRICT JUDGE
